Citation Nr: 1023546	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for type II diabetes mellitus (DM2).

2.  Entitlement to an effective date prior to March 21, 2006 
for the award of service connection for DM2.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities as secondary to service-
connected DM2.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy of the lower extremities.

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to service-
connected DM2.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that, in August 2008, the RO sent the Veteran 
a letter "in response to [his] request for a hearing" 
before the Board.  The RO requested the Veteran to declare 
his hearing preferences.  The Veteran did not respond.  

A review of the record discloses that the Veteran has not 
requested a hearing before the Board.  The record also 
includes a June 2009 report of contact with the Veteran's 
daughter requesting an expedited Board review of the 
Veteran's claims due to his health status.

Clearly, the RO erred in determining that the Veteran 
requested a Board hearing.  As the Veteran did not request a 
hearing before the Board, and the Veteran's daughter has 
expressed a desire for expedited Board adjudication, the 
Board finds that no further clarification of this matter is 
warranted.

In a written statement received in January 2009, the Veteran 
submitted an application to reopen a claim of service 
connection for prostate cancer.  As discussed below, this 
issue has not been properly appealed to the Board and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's DM2 is treated with oral hypoglycemic 
agent, insulin and restricted diet, but does not require 
regulation of activities.

2.  A final November 2005 Board decision denied a claim of 
service connection for Type I diabetes mellitus (DM1) based 
upon the following finding of fact: "The [V]eteran is 
presumed to have been exposed to herbicides in the Republic 
of Vietnam and has Type I diabetes mellitus due to 
pancreatitis of postservice origin but does not have Type II 
diabetes mellitus."

3.  The Veteran filed his application to reopen a claim of 
service connection for DM2 on March 21, 2006, which serves as 
the basis for the effective date of award for service 
connection assigned; there are no communications prior to 
this time which may be considered a formal or informal 
application to reopen the claim.

4.  A final Board decision in May 2006 denied an application 
to reopen a claim of service connection for peripheral 
neuropathy on the basis that new and material evidence had 
not been received to establish that such disability had its 
onset in service, was causally related to service, or met the 
criteria for presumptive service connection based upon 
herbicide exposure.

5.  Evidence of record since the Board's May 2006 decision 
includes impressions that the Veteran manifests diabetic 
peripheral neuropathy which, in conjunction with the award of 
service connection for DM2 following the Board's May 2006 
decision, constitutes new and material evidence sufficient to 
reopen the claim.

6.  The Veteran's manifests some peripheral neuropathy of the 
upper and lower extremities proximately due to service-
connected DM2.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for DM2 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 
(DC) 7913 (2009).

2.  The Board's November 2005 decision denying service 
connection for DM2 is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002).

3.  The criteria for entitlement to an effective date earlier 
than March 21, 2006 for the award of service connection for 
DM2 have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 
(2009).

4.  The Board's March 2006 decision denying service 
connection for peripheral neuropathy is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).

5.  New and material evidence has been received since the 
March 2006 Board decision which denied an application to 
reopen a claim of service connection for peripheral 
neuropathy; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

6.  The criteria for entitlement to service connection for 
peripheral neuropathy of the upper extremities have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2009).

7.  The criteria for entitlement to service connection for 
peripheral neuropathy of the lower extremities have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

An April 2007 RO rating decision granted service connection 
for DM2 and assigned an initial 20 percent evaluation 
effective to March 31, 2006.  The RO also granted service 
connection for cataracts, and assigned an initial 
noncompensable evaluation effective March 31, 2006, denied 
applications to reopen claims of service connection for 
peripheral neuropathy of the upper and lower extremities as 
well as posttraumatic stress disorder (PTSD), and denied a 
service connection claim for prostate cancer.

In a written statement received in April 2007, the Veteran 
submitted an NOD regarding the initial rating and effective 
date of award assigned for DM2 as well as the denials of the 
claims involving peripheral neuropathy of the upper and lower 
extremities, PTSD and prostate cancer.  The Veteran did not 
express disagreement with respect to the initial rating and 
effective date of award assigned for cataracts.

An October 2007 RO rating decision awarded service connection 
for PTSD and assigned an initial 70 percent evaluation 
effective March 21, 2006, and awarded an effective date of 
March 21, 2006 for the award of service connection for DM2.  
The award of service connection for PTSD terminated the 
appeal as to that issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  The appeal regarding the effective 
date of award for service connection for DM2 remained on 
appeal as the full benefits sought on appeal were not 
granted.

In October 2007, the RO issued an SOC on the issues involving 
DM2 (initial rating and effective date of award), peripheral 
neuropathy of the upper and lower extremities, and prostate 
cancer.

In a written statement received in December 2007, the Veteran 
submitted a substantive appeal on the issues of the initial 
rating and effective date of award assigned for DM2, and the 
reopening of claims of service connection for peripheral 
neuropathy of the upper and lower extremities.  The Veteran 
did not submit a substantive appeal with respect to the issue 
of service connection for prostate cancer.

The Veteran's December 2007 written statement also 
constituted an NOD with respect to the effective date for the 
award of service connection for PTSD.

In January 2008, the RO issued an SOC on the issue of 
entitlement to an effective date earlier than March 21, 2006 
for the award of service connection for PTSD.  

Thereafter, a review of the record does not reflect that the 
Veteran has submitted timely substantive appeals regarding 
the claim of service connection for prostate cancer or the 
effective date assigned for the award of service connection 
for PTSD.  Notably, the RO has not waived the requirement for 
a substantive appeal by any of its rating actions, and the 
Veteran's representative has not argued that these issues are 
before the Board.  As such, the Board finds that these issues 
are not before the Board at this time.  See Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to 
timeliness of substantive appeal by taking actions that lead 
the Veteran to believe that an appeal was perfected).

Initial rating for DM2

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

At the outset, the Board notes that the medical record 
includes some controversy as to whether the Veteran manifests 
DM1 or DM2, or a combination of both.  The benefit of the 
doubt has been resolved in the Veteran's favor in awarding 
service connection for DM2.  In adjudicating this case, the 
Board will presume, for the limited purpose of this decision, 
that all of the Veteran's diabetes mellitus symptoms, 
limitations and complications are due to service-connected 
DM2.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (when it is not possible to separate the effects 
of the service-connected disability from a nonservice-
connected condition, such signs and symptoms must be 
attributed to the service-connected disability).

As provided by the VA Schedule for Rating Disabilities, the 
Veteran's currently assigned 20 percent rating for DM2 
contemplates the need for insulin and a restricted diet or an 
oral hypoglycemic agent and a restricted diet.  38 C.F.R. 
§ 4.119, DC 7913.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A rating of 60 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  A rating of 100 percent is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note 1 following DC 7913.  
When diabetes mellitus has been conclusively diagnosed, a 
request for a glucose tolerance test solely for rating 
purposes should not be requested.  38 C.F.R. § 4.119, Note 2 
following DC 7913.  

It is well established by the record that the Veteran takes 
an oral hypoglycemic agent as well as insulin, and is to 
adhere to a restricted diet, to treat his DM2.  This meets 
the schedular criteria for a 20 percent rating under DC 7913.

It is also shown that the Veteran's DM2 has been uncontrolled 
at various times during the appeal period requiring 
medication adjustments of Glyburide and insulin.  As a result 
of non-service connected disabilities, the Veteran's treating 
physicians have determined that an additional prescription of 
Metformin would be medically contraindicated.  At times, the 
Veteran's insulin prescription has been discontinued due to 
hypoglycemic episodes.

The severity of the Veteran's DM2, overall, is recognized by 
the award of service connection for cataracts and, as held 
below, the awards of service connection for peripheral 
neuropathy of the upper and lower extremities.  None of these 
separate claims and evaluations can provide a basis to 
increase the evaluation of the claim before the Board.

Simply stated, the Veteran's diabetic complications are to be 
separately evaluated, and the issue under DC 7913 is limited 
to whether the Veteran's DM2 itself requires restriction of 
occupational and recreational activities.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
medical evidence is required to show that occupational and 
recreational activities have been restricted for purposes of 
DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

In this case, none of the medical records on file show that 
the Veteran's DM2 (standing alone) requires him to regulate 
his activities.  To the contrary, the Veteran's clinical 
records include instructions reinforcing the need for 
exercise.  

For example, in November 2007, the Veteran's treating VA 
physician indicated that the Veteran's DM2 control improved 
with a regimen of diet and exercise, providing evidence 
against this claim.

Additionally, while the Veteran is shown to have physical 
limitations due to many medical conditions, the Veteran 
reports engaging in activities such as installing kitchen 
counter tops and house painting which have not resulted in 
any adverse DM2 complications.  The Board further notes that 
the Veteran's treating physicians have stated, on several 
occasions, that the Veteran's lack of blood sugar control may 
be due, in part, to the Veteran's lack of understanding 
and/or compliance with his DM2 medications.

Overall, the medical evidence of record does not show that 
the Veteran's DM2 itself has medically required restriction 
of occupational and recreational activities at any time 
during the appeal period.  The Veteran's contentions on 
appeal are outweighed by the medical evidence of record and 
the claim for a rating in excess of 20 percent for diabetes 
mellitus under DC 7913 must be denied.  The benefit of the 
doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).

In deciding this claim, the Board has also considered whether 
the Veteran's claim warrants referral to the Chief Benefits 
Director of VA's Compensation and Pension Service under 
38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 
(2008), the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected DM2 has on his ability to work and perform 
the daily activities of living.  The Veteran describes 
uncontrolled blood sugars and entitlement to a higher 
schedular rating for DM2.  His primary aspect of disability, 
his peripheral neuropathy, is the subject of a service 
connection award below and will be separately rated from his 
DM2.  However, the symptomatology of poorly controlled DM is 
contemplated by the schedular criteria, but the Veteran 
simply does not meet those criteria warranting a higher 
rating.

The Board further notes that the Veteran has been awarded 
disability benefits from the Social Security Administration, 
and the RO has awarded entitlement to a total disability 
rating based upon individual unemployability (TDIU).  Thus, 
any workplace interference due to DM has been addressed in 
the TDIU award.  See 38 C.F.R. § 4.16.

Overall, the Board finds that the schedular rating assigned 
adequately addresses the level of symptomatology displayed by 
the Veteran.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Effective date of award for service connection for DM2

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  In 
pertinent part, the effective date for reopened claims is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

The Board notes that VA liberalized its regulations to add 
DM2 to the list of presumptive diseases associated with 
herbicide exposure effective May 8, 2001.  See 66 Fed. Reg. 
23,166-69 (May 8, 2001); Liesegang v. Sec'y of Veterans 
Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

The provisions of 38 C.F.R. § 3.114(a)(1) provide that, if a 
claim is reviewed within 1 year of the effective date from a 
liberalizing law, benefits may be authorized from the 
effective date of the law or VA issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law, benefits may be paid for 
a period of 1 year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).

An exception to the effective date of award rules apply to 
"Nehmer" class members pursuant to 38 C.F.R. § 3.816.  See 
Nehmer v. United States Veterans Administration, 284 F.3d 
1158 (9th Cir. 2002).  In pertinent part, the provisions of 
38 C.F.R. § 3.816 state as follows:

§ 3.816 Awards under the Nehmer Court Orders 
for disability or death caused by a condition 
presumptively associated with herbicide 
exposure.

    (a) Purpose. This section states effective-
date rules required by orders of a United 
States district court in the class-action case 
of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 TEH (N.D. 
Cal.).

    (b) Definitions.  For purposes of this 
section--
    (1) Nehmer class member means:
(i) A Vietnam veteran who has a covered 
herbicide disease; or
(ii) A surviving spouse, child, or parent of 
a deceased Vietnam veteran who died from a 
covered herbicide disease.

    (2) Covered herbicide disease means a disease 
for which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, other 
than chloracne. Those diseases are:
    (i) Type 2 Diabetes (Also known as type II 
diabetes mellitus or adult-onset diabetes).
    (ii) Hodgkin's disease.
    (iii) Multiple myeloma.
    (iv) Non-Hodgkin's lymphoma.
    (v) Acute and Subacute peripheral neuropathy.
    (vi) Porphyria cutanea tarda.
    (vii) Prostate cancer.
    (viii) Respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea).
    (ix) Soft-tissue sarcoma (as defined in § 
3.309(e)).

(c) Effective date of disability compensation.  
If a Nehmer class member is entitled to 
disability compensation for a covered herbicide 
disease, the effective date of the award will 
be as follows:

    (1) If VA denied compensation for the same 
covered herbicide disease in a decision issued 
between September 25, 1985 and May 3, 1989, the 
effective date of the award will be the later 
of the date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise provided 
in paragraph (c)(3) of this section.  A prior 
decision will be construed as having denied 
compensation for the same disease if the prior 
decision denied compensation for a disease that 
reasonably may be construed as the same covered 
herbicide disease for which compensation has 
been awarded.  Minor differences in the 
terminology used in the prior decision will not 
preclude a finding, based on the record at the 
time of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.
    (2) If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending before VA 
on May 3, 1989, or was received by VA between 
that date and the effective date of the statute 
or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later 
of the date such claim was received by VA or 
the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A claim will be considered a claim 
for compensation for a particular covered 
herbicide disease if:
    (i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, as 
indicating an intent to apply for compensation 
for the covered herbicide disability; or
    (ii) VA issued a decision on the claim, 
between May 3, 1989 and the effective date of 
the statute or regulation establishing a 
presumption of service connection for the 
covered disease, in which VA denied 
compensation for a disease that reasonably may 
be construed as the same covered herbicide 
disease for which compensation has been 
awarded.

    (3) If the class member's claim referred to 
in paragraph (c)(1) or (c)(2) of this section 
was received within one year from the date of 
the class member's separation from service, the 
effective date of the award shall be the day 
following the date of the class member's 
separation from active service.

    (4) If the requirements of paragraph (c)(1) 
or (c)(2) of this section are not met, the 
effective date of the award shall be determined 
in accordance with §§ 3.114 and 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The facts of this case may be briefly summarized:  The 
Veteran filed a claim of service connection for "Agent 
Orange" exposure in August 2001.  In May 2002, the Veteran 
clarified that he was seeking service connection for diabetes 
and peripheral neuropathy.

In connection with that claim, the Veteran's medical records 
predominantly reflected a diagnosis of DM1 secondary to 
nonservice-connected Hepatitis C with pancreatitis and 
vasculitis.  Some VA clinical records reflected a diagnosis 
of DM2.  An October 2002 VA Compensation and Pension (C&P) 
examination resolved this conflict of evidence by noting that 
the Veteran became insulin dependent following pancreatic 
surgery.  The examiner diagnosed "Diabetes, Type I, Insulin 
dependent as a result of acute with chronic pancreatitis."

A November 2005 Board decision denied a claim of service 
connection for DM1 based upon the following finding of fact: 
"The [V]eteran is presumed to have been exposed to 
herbicides in the Republic of Vietnam and has Type I diabetes 
mellitus due to pancreatitis of postservice origin but does 
not have Type II diabetes mellitus."

Importantly, the Veteran did not appeal the Board's decision 
to the Court.  As a result, the Board's November 2005 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

On March 21, 2006, the Veteran submitted a medical statement 
from a VA Staff Psychiatrist indicating that the Veteran held 
a current diagnosis of DM2, which could be related to 
herbicide exposure.  

The RO accepted the receipt of this document to the claims 
folder as an informal application to reopen the claim of 
service connection for DM2.  An August 2006 VA C&P 
examination report reflected a diagnosis of diabetes 
mellitus, mixed type 1 and 2. 

In this case, the RO has awarded service connection for DM2 
based upon evidence received since the Board's November 2005 
decision which indicates a diagnosis of DM2 and/or mixed DM1 
and DM2, and awarded service connection effective to the date 
of the application to reopen on March 21, 2006.

The Veteran and his representative make several arguments for 
an earlier effective date of award for DM2.  First, it is 
argued that the Veteran manifested DM2 for many years prior 
to March 21, 2006.  Second, it is argued that the VA 
physician statement received on March 21, 2006 was actually 
written on February 8, 2006.  Finally, it is argued that the 
Veteran's case comes within the Nehmer exceptions for the 
effective date of award rules.

The Board first notes that the Veteran's claim of service 
connection for DM2 was specifically addressed, and finally 
denied, in a November 2005 decision.  Although the Board 
listed the issue of entitlement to service connection for 
DM1, the Board's finding of fact specifically determined that 
the Veteran was presumed exposed to herbicides and that the 
Veteran manifested DM1 and not DM2.  As such, the Veteran was 
clearly placed on notice that the issue of service connection 
for DM2 had been decided and denied.  See generally Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).

Following the Board's November 2005 decision, the record next 
reflects a written statement submitted to the record on March 
21, 2006 informally requesting a reopening a claim of service 
connection for DM2 that serves as the basis for the effective 
date assigned for the award of service connection for DM2.  
There are no communications prior to this time which may be 
considered a formal or informal application to reopen the 
claim. 

The Board acknowledges that the accepted informal claim 
received on March 21, 2006 was written by a VA physician on 
February 8, 2006.  Notably, this statement was addressed to 
the Veteran's representative.  Under 38 C.F.R. § 3.157, a 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation has been allowed or compensation disallowed 
because the disability is not compensable.  As such, the 
provisions of 38 C.F.R. § 3.157 do not allow an effective 
date of award for a period of time earlier than when the 
document was filed at the RO.

Additionally, the Board notes that the mere presence of 
medical evidence of a disability in VA clinical records does 
not show an intent on the Veteran's part to seek service 
connection and therefore does not constitute a claim.  See 
38 C.F.R. § 3.155.  King v. Shinseki, No. 07-1214 (U.S. Vet. 
App. May 28, 2010). 

The Board next notes that the exceptions to the effective 
date rules pursuant to 38 C.F.R. §§ 3.114 and 3.816 do not 
apply to this case.  As noted above, VA liberalized its 
regulations to add DM2 to the list of presumptive diseases 
associated with herbicide exposure effective May 8, 2001.  
See 66 Fed. Reg. 23,166-69 (May 8, 2001); Liesegang, 312 F.3d 
1368 (Fed. Cir. 2002).  A final Board decision in November 
2005 specifically applied these liberalized regulations, 
finding that the Veteran was exposed to herbicides in service 
but that he manifested DM1 rather than DM2.

Ultimately, the Veteran's claim of service connection for DM2 
was reopened, and granted, based upon a change of diagnosis 
from DM1 to DM2 rather than non-application of the 
liberalized regulations for DM2.  A change of diagnosis does 
not provide a basis for an earlier effective date of award, 
and the provisions of 38 C.F.R. §§ 3.114 and 3.816 do not 
apply to this case.  Rather, the applicable effective date 
provisions are limited to those under 38 C.F.R. § 3.400.  
38 C.F.R. § 3.816(c)(4).

In sum, the law is clear that the effective date for a grant 
of service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later, regardless of when the 
disease process was first diagnosed.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  See Leonard v. Nicholson, 405 
F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 
(Fed. Cir. 2003).  The Veteran filed an application to reopen 
the claim on March 21, 2006, and service connection has been 
awarded effective to that date.  The claim, therefore, is 
denied.

Service connection for peripheral neuropathy

The Board initially notes that service connection for 
peripheral neuropathy was initially denied in an October 1999 
Board decision on the basis that the Veteran did not manifest 
acute or subacute peripheral neuropathy to warrant service 
connection on a presumptive basis under 38 U.S.C.A. § 1116, 
and that the medical evidence demonstrated that a diagnosed 
peripheral neuropathy first manifested after service was 
secondary to Hepatitis C and vasculitis disease.  That 
decision is final.  38 U.S.C.A. §§ 7104, 7105.

A May 2006 Board decision denied an application to reopen a 
claim of service connection for peripheral neuropathy on the 
basis that new and material evidence had not been received to 
establish that such disability had its onset in service, was 
causally related to service, or met the criteria for 
presumptive service connection based upon herbicide exposure.  
That decision is final.  38 U.S.C.A. §§ 7104, 7105.

The Veteran formally filed an application to reopen this 
claim in May 2006.  Generally, a claim which has been denied 
in an unappealed RO decision or an unappealed Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

Hence, before reaching the issue of whether service 
connection is warranted, the Board must first determine 
whether the claim may be reopened.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Evidence of record since the Board's May 2006 decision 
includes impressions that the Veteran manifests diabetic 
peripheral neuropathy which, in conjunction with the award of 
service connection for DM2 following the Board's May 2006 
decision, constitutes new and material evidence sufficient to 
reopen the claim.  The claim of service connection for 
peripheral neuropathy of the upper and lower extremities, 
therefore, is reopened.  

The record on appeal clearly demonstrates that the Veteran 
developed peripheral neuropathy in 1994 as a result of 
chronic active hepatitis C with cryoglobulinemia and 
vasculitis.  An electromyography in December 1994 also noted 
probable carpal tunnel involvement of the right hand.  The 
Veteran is not service-connected for any of these disorders 
causing peripheral neuropathy, providing evidence against the 
claim.

The Veteran was first diagnosed with diabetes mellitus in 
2002 which has been shown to be poorly controlled and 
responsible for his development of cataracts.  The VA 
clinical records include numerous impressions such as 
diabetic retinopathy and peripheral neuropathy due to 
diabetes mellitus and/or Agent Orange.  Most of these 
clinician assessments do not recognize an awareness of the 
causes of peripheral neuropathy identified in 1994, many 
years before the onset of diabetes mellitus.  As such, these 
assessments hold little, if any, probative value.  See 
generally Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 
(1993) (the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated).

However, the record does include an extensive February 2003 
neurology consultation conducted in the VA clinical setting 
which recognized the Veteran to have multiple risk factors 
for his peripheral neuropathy including those identified in 
1994.  An EMG was interpreted as showing severe (axonal > 
demyelinative) sensorimotor peripheral neuropathy without 
evidence of active denervation.  The neurologist diagnosed 
likely multifactorial polyneuropathy with a composite 
pathogenesis from Hepatitis C (HCV) cryoglobulinemia, 
vasculitis, DM II, B 12 deficiency and alcohol (ETOH).

Furthermore, a May 2006 VA Agent Orange examination reflects 
a diagnosis of bilateral lower extremity peripheral 
neuropathy "secondary to diabetes mellitus."

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Although the record establishes that the Veteran first 
manifested peripheral neuropathy due to nonservice-connected 
origin, the more recent VA clinical records include 
impressions that the Veteran's DM2 is contributing (or 
aggravating) his peripheral neuropathy symptoms.  

In light of the February 2003 neurology consultation 
diagnosis of likely multifactorial polyneuropathy which 
includes DM II and the May 2006 Agent Orange examination 
diagnosis of lower extremity peripheral neuropathy secondary 
to diabetes, the Board finds no reasonable way to delineate 
the Veteran's current peripheral neuropathy symptoms from 
among his various service-connected and nonservice-connected 
causes.  Resolving reasonable doubt in favor of the Veteran, 
the Board finds that his peripheral neuropathy of the upper 
and lower extremities is proximately due to service-connected 
DM2.  38 U.S.C.A. § 5107(b); Mittleider, 11 Vet. App. at 182.  
The nature and extent of the disability associated with the 
DMII is not before the Board at this time.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the peripheral neuropathy claims, the Board 
is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

With respect to the DM2 claim, the Veteran is challenging the 
initial evaluation and effective date of award assigned 
following a grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in June 2008 
advised the Veteran as to how VA determines disability 
ratings and effective dates of awards, and provided him 
notice of the specific schedular criteria for evaluating 
diabetes mellitus.

Although additional notice was not required per Dingess, the 
RO's additional post-adjudicatory notice has ensured complete 
development of the initial rating and effective date of award 
claim.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, his VA clinical records, and his Social Security 
Administration disability award records.  The initial rating 
disability claim on appeal concerns the current severity of 
diabetes mellitus since the effective date of award, and the 
RO's inability to obtain VA treatment records from many years 
ago does not impact this claim as those records are not 
relevant.  The effective date of award claim primarily 
involves a retroactive review of the evidence and claims 
filed prior to March 21, 2006, and all necessary records are 
contained in the claims folder.  There are no outstanding 
requests to obtain any private medical records for which the 
Veteran has identified and authorized VA to obtain on his 
behalf.

The Veteran underwent VA Agent Orange and diabetes mellitus 
examinations in 2006.  Thereafter, the record contains 
extensive clinical records evaluating the nature and severity 
of the Veteran's diabetes mellitus which supplement the 
findings from these examination reports.  Notably, the 
clinical records specifically speak to the criteria for 
evaluating diabetes mellitus under DC 7913 and contain all 
findings necessary to decide the claim.  There is no lay or 
medical evidence suggesting the presence of symptoms to the 
extent that a higher rating may still be possible.  Thus, 
there is no duty to provide further medical examination on 
the initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An initial rating greater than 20 percent for DM2 is denied.

The claim of entitlement to an effective date prior to March 
21, 2006 for the award of service connection for DM2 is 
denied.

The application to reopen a claim of service connection for 
peripheral neuropathy of the upper extremities is granted.  
Service connection for peripheral neuropathy of the upper 
extremities as secondary to service-connected DM2 is granted.

The application to reopen a claim of service connection for 
peripheral neuropathy of the lower extremities is granted.  
Service connection for peripheral neuropathy of the lower 
extremities as secondary to service-connected DM2 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


